Txlghman C. J.
The habeas corpus act contains distinct provisions for the relief of persons imprisoned for criminal and for civil matters. The first twelve sections relate to criminal matters. The eighth section imposes a penalty of 300/. on any judge or justice who shall refuse or neglect to award, any writ of habeas corpus required to be granted by the act. The ninth section imposes on officers, sheriffs, gaolers &c. to whom writs of habeas corpus shall be directed, and who shall refuse or neglect to make return or to bring the body of the prisoner according to the command of the writ, a forfeiture to the party grieved of 100/. for the first offence, and for the second 200/. and also an incapacity on the officer to hold his office. The tenth section imposes the like forfeiture and incapacity on officers refusing to deliver, upon demand, a copy of the warrant of commitment and detainer of any prisoner. The eleventh section enacts that no person who shall be delivered on any habeas corpus, shall be again committed or imprisoned for the same of-fence by any person whatever, other than by the legal order and process of such court wherein he is bound by recognisance to appear, or other court having jurisdiction of the cause; and that any person, who shall knowingly recommit or imprison such person for the same offence or supposed offence, shall forfeit to the party grieved five hundred pounds.
It is very clear that this eleventh section relates solely to the cases of persons confined for criminal or supposed criminal matter; because it makes no mention of any persons but those who are committed for offences.
The thirteenth section extends “ all the provisions before “ made for the awarding and granting writs of habeas corpus “ and proceeding thereon, in case of commitment or detainer “ for any criminal or supposed criminal matter, to persons, not “ being committed or detained for any criminal or supposed “ criminal matter, but confined or restrained of their liberty “ under any colour or pretence whatsoever;” and the same section goes on to provide that upon a certain oath being taken, “ a habeas corpus shall be awarded and granted in the same “ manner, and under the same penalties, to be recovered from “ the same persons as is herein before directed.”
*377It is contended by the plaintiff, that under the general words of the thirteenth section, all penalties of every Icind imposed any persons in any cases whatever by any of the preceding sections, are extended to civil cases. The most general words in the thirteenth section are those which mention “ all provisions “ before made for the awarding and granting writs of habeas “ corpus, and proceeding thereon.” Had the provision respecting civil matters stopt there, there might have been some ground for the argument, that the intent of the law was to extend the same penalties which had been imposed in criminal matters, to all persons and all cases in civil matters. But it is evident that such was not the opinion of the legislature, because in a subsequent part of the same section a habeas corpus is ordered to be awarded and granted in the same manner and under the same penalties, to be recovered from the same persons as is before directed. Now if the first part of the section had been sufficient to extend all penaltiés in all cases, the latter part extending one of the penalties in a particular case, would have been not only unnecessary but improper. But to make the matter still clearer, the fourteenth section goes on to provide particular penalties in other particular civil cases; that is to say, in cases of writs of habeas corpus not being returned, or the bodies of prisoners not being- produced by the persons to whom the writs are directed; but there is a total omission of any penalty for imprisoning a person a second time for the same cause for which he had been before imprisoned and discharged.
If it is asked why a penalty should not be inflicted upon a second imprisonment in a civil as well as in a criminal case, it is sufficient to answer, that the case being omitted, the penalty cannot be inflicted, even supposing that such omission was by accident, and without reason. But there may have been a very good reason why this penalty was designedly omitted in civil cases. It is this; that the object of the habeas corpus act was to protect the liberty of individual citizens; and the danger of oppression is not so great in civil matters, as in case of crimes or supposed crimes. Governments often-magnify real crimes, and sometimes impute offences falsely to innocent persons, for the purpose of oppression. From this quarter has generally arisen the danger to liberty; and this might have induced the legislature of Pennsylvania to omit the penalty in civil cases. Be that as it may, as they have omitted *378it,and as it is a well established rule of construction that penal-are not t0 imPosec*- without express words, or necessary implication, I am of opinion that the plaintiff is not entitled to recover the penalty of 500/, upon the case stated in his declaration. Judgment must be entered for the defendant.
Judgment for defendant.